                     UNITED STATES DISTRICT COURT
                              Western District of Texas
                                San Antonio Division

 David Soares, individually and on           §
 behalf of all those similarly situated      §
                                             §
                 Plaintiff,                  §
                                             §
                                             §      CA No: 5:19-cv-1460
 v.                                          §
                                             §
 Winters Construction, Inc.                  §      Collective Action
                                             §
                Defendant                    §


                          Plaintiff’s Collective Action Complaint

         David Sores (“Plaintiff”) brings this action individually and on behalf of all

others similarly against Winters Construction, Inc. (“Defendant”) and in support shows

the Court the following:

1. Nature of Suit.

      1.1. This is an opt-in collective action brought pursuant to the Fair Labor Standards

          Act, 29 U.S.C. § 201 et. seq. (“FLSA”).

      1.2. Defendant employed Plaintiff and other Class Members as equipment operators

          whose primary job duties involved manual labor tasks in the form of operating

          construction equipment.




____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 1
2. Parties.

   2.1. Plaintiff worked for Defendant in this district in Texas in the three years

       preceding the filing of this case. Plaintiff is filing his consent to participate in this

       case with the Court.

   2.2. Plaintiff brings this action individually and on behalf of those operators similarly

       situated pursuant to the FLSA (“Equipment Operators”). The Class Members

       consist of Defendant’s current and former Equipment Operators who were not

       paid overtime and who worked more than 40 hours in one or more workweek over

       the previous three years.

   2.3. Defendant is a Texas corporation, licensed to do business in the State of Texas.

       Defendant’s registered agent for service of process in Texas is Charles O.

       Winters, 20440 Cielo Vista #3, San Antonio, TX 78255.

3. Jurisdiction and Venue.

   3.1. Venue of this action is proper in this district and division because Defendant

       maintains an office in this District. Venue exists in the judicial district pursuant

       to 28 U.S.C. § 1391.

   3.2. Defendant carries on substantial business in the Western District of Texas and

       has sufficient minimum contacts with this state to be subject to this Court’s

       jurisdiction.




____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 2
   3.3. This Court has jurisdiction over this case pursuant to the district court’s

       federal question jurisdiction as set forth in 28 U.S.C. § 1331. Specifically, this

       case is brought pursuant to the FLSA.

4. Coverage.

   4.1. At all material times, Defendant has acted, directly or indirectly, in the interest

       of an employer with respect to Plaintiff and the Class Members.

   4.2. At all times hereinafter mentioned, Defendant has been an employer within the

       meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

   4.3. At all times hereinafter mentioned, Defendant has been an enterprise with the

       meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

   4.4. At all times hereinafter mentioned, Defendant has been an enterprise engaged in

       commerce or the production of goods for commerce within the meaning of

       Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that Defendant has had

       employees engaging in commerce or in the production of goods for commerce,

       or employees handling, selling, or otherwise working on goods or materials that

       have been moved in or produced for commerce for any person and Defendant has

       had and has an annual gross volume of sales made or business done of not less

       than $500,000 (exclusive of excise taxes at the retail level which are separately

       stated). Plaintiff and the Class Members specifically handled and used materials

       that traveled in interstate commerce, including construction equipment.




____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 3
   4.5. Defendant is a construction company. Two or more of Defendant’s employees,

       engage in commerce by using equipment that has traveled in interstate

       commerce. By way of example and not by limitation, Defendant’s employees

       used/use:

      4.5.1. Construction equipment that has been manufactured and shipped across

           state lines;

      4.5.2. computers     and   telecommunications        equipment   that   has   been

           manufactured and shipped across state lines;

      4.5.3. office equipment, such as copiers, that has been manufactured and

           shipped across state lines;

      4.5.4. the interstate telephone systems, landline and cellular, to recruit and

           employ individuals for operational positions;

      4.5.5. the United States postal system to send mail across state lines; and

      4.5.6.   the interstate banking systems to pay Defendant’s employees.

   4.6. At all times hereinafter mentioned, Plaintiff and the Class Members were

       individual employees engaged in commerce or in the production of goods for

       commerce as required by 29 U.S.C. § 203(e)(1).

5. Factual Allegations.

   5.1. Defendant is a construction company building roads.

   5.2. Plaintiff worked for Defendant as an Equipment Operator.




____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 4
   5.3. Plaintiff was paid a salary but not paid overtime for all hours over 40 in a work

       week.

   5.4. Plaintiff routinely worked more than 40 hours in a week.

   5.5. Plaintiff and the Class Members were not “exempt” employees.

   5.6. During the Relevant Period, Plaintiff’s job responsibilities consisted of manual

       labor tasks in the form of operating construction equipment.

   5.7. Plaintiff was also responsible for various other non-discretionary tasks. These

       other non-discretionary tasks Plaintiff performed were routine and did not

       require the exercise of independent judgment or discretion.

   5.8. This lawsuit covers the period of time Plaintiff and the Putative Class Members

       were not paid time and one-half his regular rate of pay for hours worked in excess

       of 40 hours in a work week (the “Relevant Period”).

   5.9. Plaintiff and the Putative Class Members routinely worked more than 40 hours

       in a work week during the Relevant Period.

   5.10.       Defendants knowingly, willfully, or with reckless disregard carried out

       their illegal pattern or practice of failing to pay overtime compensation with

       respect to Plaintiff and the Putative Class Members.

6. Collective Action Allegations

   6.1. It is the policy of Defendant not to pay overtime wages to Plaintiff and the

       Equipment Operators for all hours over 40 in a week.




____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 5
   6.2. Thus, other employees have been victimized by this pattern, practice, and policy

       which is in willful violation of the FLSA.

   6.3. The Class Members’ job duties were routine and did not require the exercise of

       independent judgment or discretion. Moreover, these employees regularly

       worked more than 40 hours in a workweek and were not paid one-half their

       regular rate of pay for hours worked in excess of 40 hours in a work week.

   6.4. Accordingly, the employees victimized by Defendant’s unlawful pattern and

       practices are similarly situated to Plaintiff in terms of job duties and pay

       provisions.

   6.5. Defendant’s failure to pay overtime compensation at the rates required by the

       FLSA is based on Defendant’s generally applicable policy of not paying overtime

       to the Equipment Operators and does not depend on the personal circumstances

       of the Class Members. Thus, Plaintiff’s experiences are typical of the experience

       of the Class Members.

   6.6. The specific job titles, precise job requirements or job locations of the various

       Class Members do not prevent collective treatment. All Class Members,

       regardless of their work location, precise job requirements or rates of pay, are

       entitled to be paid the minimum wage and/or overtime compensation for hours

       worked in excess of 40 hours per week. Although the issue of damages may be

       individual in character, there is no detraction from the common nucleus of




____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 6
       liability facts. The questions of law and fact are common to Plaintiff and the

       Class Members.

   6.7. The class of similarly situated Plaintiffs is properly defined by as follows:

              All Equipment Operators who worked for Defendant within the last
              three years who worked in excess of 40 hours in one or more
              workweeks and were not compensated at one and one-half times their
              regular rate of pay for all hours worked in excess of 40 hours in one
              or more workweeks.

   6.8. As a collective action, Plaintiffs seek this Court's appointment and\or

       designation as representative of a group of similarly situated individuals as

       defined herein.

8. Cause of Action: Failure to Pay Wages in Accordance with the Fair Labor
   Standards Act.


   8.1. Each and every allegation contained in the foregoing paragraphs 1-7, inclusive, is

       re-alleged as if fully rewritten herein.

   8.2. During the relevant time period, Defendant violated and continues to violate the

       provisions of section 7 of the FLSA, 29 U.S.C § 207, and 215(a)(2), by employing

       employees in an enterprise engaged in commerce or in the production of goods

       for commerce within the meaning of the FLSA for weeks longer than 40 hours

       without compensating for work in excess of 40 hours per week at rates no less

       than one-and-a-half times their regular rates of pay. Defendant has acted willfully

       in failing to pay Plaintiff and the Class Members in accordance with the law.

9. Relief Sought.

____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 7
   9.1. WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that he and all those

       who consent to be opt-in plaintiffs in this collective action recover from

       Defendant, the following:

      9.1.1. An Order recognizing this proceeding as a collective action pursuant to

           Section 216(b) of the FLSA and appointing Plaintiff and his counsel to

           represent the Class Members;

      9.1.2. An Order requiring Defendant to provide the names, addresses, email

           addresses and telephone numbers of all potential Class Members;

      9.1.3. An Order approving the form and content of a notice to be sent to all

           potential Class Members advising them of the pendency of this litigation and

           of their rights with respect thereto;

      9.1.4. Overtime compensation for all unpaid hours worked in excess of forty

           hours in any workweek at the rate of one-and-one-half times their regular

           rates;

      9.1.5. All unpaid wages and overtime compensation;

      9.1.6. An award of liquidated damages pursuant to 29 U.S.C § 216 as a result of

           the Defendant’s failure to pay overtime compensation pursuant to the

           FLSA;

      9.1.7. Reasonable attorneys’ fees, expert fees, costs, and expenses of this action

           as provided by the FLSA;




____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 8
      9.1.8. Pre-judgment and post-judgment interest at the highest rates allowed by

           law; and

      9.1.9. Such other relief as to which Plaintiff may be entitled.



                                       Respectfully submitted,

                                       By:     /s/ Chris R. Miltenberger
                                              Chris R. Miltenberger
                                              Texas Bar Number: 14171200

                                       The Law Office of Chris R.
                                       Miltenberger, PLLC
                                       1360 N. White Chapel, Suite 200
                                       Southlake, Texas 76092-4322
                                       817-416-5060 (office)
                                       817-416-5062 (fax)
                                       chris@crmlawpractice.com

                                       Attorney for Plaintiff




____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 9
